                    Case 20-10953-LSS           Doc 77       Filed 05/08/20        Page 1 of 9


                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    SureFunding, LLC,1                                           Case No. 20-10953 (LSS)

                           Debtor.


    NOTICE OF AGENDA FOR MATTERS SCHEDULE FOR TELEPHONIC HEARING
    ON MAY 12, 2020, AT 10 A.M. (ET)2 BEFORE THE HONORABLE LAURIE SELBER
       SILVERSTEIN, AT THE UNITED STATES BANKRUPTCY COURT FOR THE
    DISTRICT OF DELAWARE, 824 N. MARKET STREET, 6TH FLOOR, COURTROOM
                             #2, WILMINGTON, DE 19801

        This hearing will be held telephonically. All parties wishing to appear must do so
    telephonically by contacting COURTCALL, LLC at 866-582-6878 no later than May 12,
                                2020 at 8:30 a.m. (ET) to sign up.


             ADJOURNED MATTERS

1.           Debtor’s Application for Entry of an Order Authorizing the Debtor to Employ and Retain
             Gavin/Solmonese LLC to Provide a Chief Restructuring and Liquidating Officer and
             Related Services Pursuant to 11 U.S.C. §§ 363 and 105 Effective as of the Petition Date
             (filed April 20, 2020) [D.I. 24]

             Related Documents:

                    None

              Objection              May 5, 2020 at 4:00 p.m. (ET); Deadline extended for United
              Deadline:              States Trustee to May 18, 2020

              Responses              i. [Redacted] Noteholders’ Omnibus Objection to Debtor’s
              Received:              Motions (filed May 4, 2020) [D.I. 56]

                                     ii. Amended Exhibit A-8 to Declaration of Paige B. Tinkham in
                                     Support of Noteholders’ Omnibus Objection to Debtor’s Motions
                                     (filed May 5, 2020) [D.I. 63]




1
 The last four digits of the Debtor’s taxpayer identification number is 7898. The Debtor’s headquarters and service
address is 6671 Las Vegas Blvd., Suite 210, Las Vegas, NV 89119.
2
 Any party who wishes to attend telephonically is required to make arrangement through CourtCall by telephone
(866) 582-6878.
110080754
            Case 20-10953-LSS        Doc 77      Filed 05/08/20   Page 2 of 9



      Status:               This matter has been adjourned to June 17, 2020 at 2:00 p.m. ET




2.   Debtor’s Motion for Entry of an Order Authorizing the Employment and Compensation of
     Certain Professionals Utilized in the Ordinary Course of Business Effective as of the
     Petition Date (filed April 20, 2020) [D.I. 25]

     Related Documents:

            None

      Objection             May 5, 2020 at 4:00 p.m. (ET)
      Deadline:

      Responses             i. [Redacted] Noteholders’ Omnibus Objection to Debtor’s
      Received:             Motions (filed May 4, 2020) [D.I. 56]

                            ii. Amended Exhibit A-8 to Declaration of Paige B. Tinkham in
                            Support of Noteholders’ Omnibus Objection to Debtor’s Motions
                            (filed May 5, 2020) [D.I. 63]

      Status:               This matter has been adjourned to June 17, 2020 at 2:00 p.m. ET




3.   Debtor’s Motion for Entry of an Order Establishing Procedures for Interim Compensation
     and Reimbursement of Expenses for Retained Professionals (filed April 20, 2020) [D.I. 26]

     Related Documents:

            None

      Objection             May 5, 2020 at 4:00 p.m. (ET)
      Deadline:

      Responses             i. [Redacted] Noteholders’ Omnibus Objection to Debtor’s
      Received:             Motions (filed May 4, 2020) [D.I. 56]

                            ii. Amended Exhibit A-8 to Declaration of Paige B. Tinkham in
                            Support of Noteholders’ Omnibus Objection to Debtor’s Motions
                            (filed May 5, 2020) [D.I. 63]

      Status:               This matter has been adjourned to June 17, 2020 at 2:00 p.m. ET




                                             2
            Case 20-10953-LSS         Doc 77     Filed 05/08/20     Page 3 of 9


4.   Debtor’s Application for Entry of an Order Authoring the Retention and Employment of
     Fox Rothschild, LLP as Counsel for the Debtor Effective as of the Petition Date (filed April
     21, 2020) [D.I. 27]



     Related Documents:

     a.     Supplemental Affidavit of Thomas M. Horan in Support of Debtor’s Application
            for Entry of an Order Authorizing the Retention and Employment of Fox
            Rothschild, LLP as Counsel for the Debtor Effective as of the Petition Date (filed
            April 29, 2020) [D.I. 46]

      Objection             May 5, 2020 at 4:00 p.m. (ET); Deadline extended for United
      Deadline:             States Trustee to May 18, 2020

      Responses             i. [Redacted] Noteholders’ Omnibus Objection to Debtor’s
      Received:             Motions (filed May 4, 2020) [D.I. 56]

                            ii. Amended Exhibit A-8 to Declaration of Paige B. Tinkham in
                            Support of Noteholders’ Omnibus Objection to Debtor’s Motions
                            (filed May 5, 2020) [D.I. 63]

      Status:               This matter has been adjourned to June 17, 2020 at 2:00 p.m. ET




5.   Debtor’s Motion for Entry of an Order Pursuant to Bankruptcy Code Sections 501, 502,
     and 1111(a), Bankruptcy Rules 2002 and 3003(c), and Local Rule 2002-1(e) Establishing
     Bar Dates for Filing Proof of Claim and Approving the Form and Manner of Notice Thereof
     (filed April 22, 2020) [D.I. 31]

     Related Documents:

            None

      Objection             May 5, 2020 at 4:00 p.m. (ET)
      Deadline:

      Responses             i. [Redacted] Noteholders’ Omnibus Objection to Debtor’s
      Received:             Motions (filed May 4, 2020) [D.I. 56]

                            ii. Amended Exhibit A-8 to Declaration of Paige B. Tinkham in
                            Support of Noteholders’ Omnibus Objection to Debtor’s Motions
                            (filed May 5, 2020) [D.I. 63]

      Status:               This matter has been adjourned to June 17, 2020 at 2:00 p.m. ET
           Case 20-10953-LSS        Doc 77      Filed 05/08/20    Page 4 of 9


MATTERS GOING FORWARD

6.   Motion of the Noteholders to Excuse Compliance with 11 U.S.C. § 543(a) & (b) (filed
     April 16, 2020) [D.I. 14]

     Related Documents:

     a.    Verified Statement Pursuant to Rule 2019 of the Federal Rules of Bankruptcy
           Procedure (filed April 16, 2020) [D.I. 16]

     b.    Notice of Service filed by the Noteholders (filed April 23, 2020) [D.I. 33]

     c.    Notice of Telephonic Status Conference Regarding (i) the Motion of the
           Noteholders to Dismiss the Debtor’s Chapter 11 Case [D.I. 15]; (ii) the United
           States Trustee’s Motion for an Order Dismissing or Converting the Case to Chapter
           7 or Directing the Appointment of a Trustee [D.I. 34]; and (iii) the Motion of the
           Noteholders to Excuse Compliance with 11 U.S.C. § 543(a) & (b) [D.I. 14] (filed
           April 28, 2020) [D.I. 39]

     d.    Notice of Service of SureFunding, LLC’s Responses and Objections to Noteholders
           Notice of Deposition of Debtor SureFunding, LLC Pursuant to Rule 30(b)(6) of the
           Federal Rules of Civil Procedure (filed April 28, 2020) [D.I. 40]

     e.    Certification of Counsel Regarding Stipulation and Protective Order (filed April
           29, 2020) [D.I. 45]

     f.    Order Approving Stipulation and Protective Order (filed April 20, 2020) [D.I. 48]

     g.    Notice of Service (i) SureFunding, LLC’s Objections and Responses to the
           Noteholders First Set of Requests for Interrogatories and Production of Documents
           (ii) SureFunding, LLC’s Notice of Deposition of Neal Falkenberry and Request for
           Production of Documents; and (iii) Subpoena to Testify at a Deposition in a
           Bankruptcy Case Directed to Michael Flanagan (filed May 1, 2020) [D.I. 53]

     h.    [SEALED] Motion by Justin Abernathy and Jason Abernathy for Protective Order
           in Connection with May 4, 2020 Depositions and May 12, 2020 Hearing with
           Respect to the Motions of the United States Trustee and Certain Noteholders to
           Dismiss the Above-Captioned Chapter 11 Case (filed May 4, 2020) [D.I. 59]

     i.    Motion of Justin Abernathy and Jason Abernathy for Expedited Hearing and
           Shortened Notice Regarding Sealed Motion by Justin Abernathy and Jason
           Abernathy for Protective Order in Connection with May 4, 2020 Depositions and
           May 12, 2020 Hearing with Respect to the Motions of the United States Trustee
           and Certain Noteholders to Dismiss the Above-Captioned Chapter 11 Case (filed
           May 4, 2020) [D.I. 62]

     j.    Letter from Judge Laurie Selber Silverstein (filed May 5, 2020) [D.I. 65]

     k.    Order Granting Motion of Justin Abernathy and Jason Abernathy for Protective
           Order in Connection with May 4, 2020 Depositions and May 12, 2020 Hearing with


                                            4
       Case 20-10953-LSS       Doc 77     Filed 05/08/20    Page 5 of 9


       Respect to the Motions of the United States Trustee and Certain Noteholders to
       Dismiss the Above-Captioned Chapter 11 Case (filed May 6, 2020) [D.I. 66]

l.     Notice of Hearing on [SEALED] Motion by Justin Abernathy and Jason Abernathy
       for Protective Order in Connection with May 4, 2020 Depositions and May 12,
       2020 Hearing with Respect to the Motions of the United States Trustee and Certain
       Noteholders to Dismiss the Above-Captioned Chapter 11 Case (filed May 6, 2020)
       [D.I. 68]

m.     Letter re May 12, 2020 Motion to Dismiss Hearing Discovery Issues (filed May 7,
       2020) [D.I. 69]

n.     [SEALED] Response of the Noteholders to the Abernathys’ Sealed Motion for
       Protective Order (filed May 7, 2020) [D.I. 70]

o.     Notice of Filing of Proposed Redacted Version of Sealed Motion of Justin
       Abernathy and Jason Abernathy for Protective Order in Connection with May 4,
       2020 Depositions and May 12, 2020 Hearing with Respect to the Motions of the
       United States Trustee and Certain Noteholders to Dismiss the Above-Captioned
       Chapter 11 Case (filed May 7, 2020) [D.I. 73]

p.     Motion of Justin Abernathy and Jason Abernathy to Seal Their Motion for
       Protective Order in Connection with May 4, 2020 Depositions and May 12, 2020
       Hearing with Respect to the Motions of the United States Trustee and Certain
       Noteholders to Dismiss the Above-Captioned Chapter 11 Case (filed May 7, 2020)
       [D.I. 74]

q.     Letter to the Honorable Laure Selber Silverstein from Thomas M. Horan, Esquire
       Regarding Deposition of Neal Falkenberry (filed May 8, 2020) [D.I. 76]

 Objection            April 30, 2020 at 4:00 p.m. (ET); Extended for the Debtor’s upon
 Deadline:            agreement of the parties to May 4, 2020 at 9:00 a.m. (ET)

 Responses            i. Debtor’s Omnibus Objection to the Motions of the Noteholders
 Received:            to Dismiss the Debtor’s Chapter 11 Cases; United States Trustee’s
                      Motion for an Order Dismissing or Converting this Case to
                      Chapter 7 or Directing the Appointment of a Trustee; and Motion
                      of the Noteholders to Excuse Compliance with 11 U.S.C. § 543
                      (a) & (b) (filed May 4, 2020) [D.I. 57]

                      ii. Noteholders’ Omnibus Reply in Support of Their (I) Motion to
                      Dismiss the Debtors’ Chapter 11 Case and (II) Motion to Excuse
                      Compliance with 11 U.S.C. § 543 (a) & (b) (filed May 7, 2020)
                      [D.I. 72]

 Status:              This matter is going forward.
            Case 20-10953-LSS        Doc 77      Filed 05/08/20    Page 6 of 9




7.   Motion of the Noteholders to Dismiss the Debtor’s Chapter 11 Case (filed April 16, 2020)
     [D.I. 15]

     Related Documents:

     a.     Verified Statement Pursuant to Rule 2019 of the Federal Rules of Bankruptcy
            Procedure (filed April 16, 2020) [D.I. 16]

     b.     Notice of Service filed by the Noteholders (filed April 23, 2020) [D.I. 33]

     c.     Notice of Telephonic Status Conference Regarding (i) the Motion of the
            Noteholders to Dismiss the Debtor’s Chapter 11 Case [D.I. 15]; (ii) the United
            States Trustee’s Motion for an Order Dismissing or Converting the Case to Chapter
            7 or Directing the Appointment of a Trustee [D.I. 34]; and (iii) the Motion of the
            Noteholders to Excuse Compliance with 11 U.S.C. § 543(a) & (b) [D.I. 14] (filed
            April 28, 2020) [D.I. 39]

     d.     Notice of Service of SureFunding, LLC’s Responses and Objections to Noteholders
            Notice of Deposition of Debtor SureFunding, LLC Pursuant to Rule 30(b)(6) of the
            Federal Rules of Civil Procedure (filed April 28, 2020) [D.I. 40]

     e.     Certification of Counsel Regarding Stipulation and Protective Order (filed April
            29, 2020) [D.I. 45]

     f.     Order Approving Stipulation and Protective Order (filed April 20, 2020) [D.I. 48]

     g.     Notice of Service (i) SureFunding, LLC’s Objections and Responses to the
            Noteholders First Set of Requests for Interrogatories and Production of Documents
            (ii) SureFunding, LLC’s Notice of Deposition of Neal Falkenberry and Request for
            Production of Documents; and (iii) Subpoena to Testify at a Deposition in a
            Bankruptcy Case Directed to Michael Flanagan (filed May 1, 2020) [D.I. 53]

     h.     [SEALED] Motion by Justin Abernathy and Jason Abernathy for Protective Order
            in Connection with May 4, 2020 Depositions and May 12, 2020 Hearing with
            Respect to the Motions of the United States Trustee and Certain Noteholders to
            Dismiss the Above-Captioned Chapter 11 Case (filed May 4, 2020) [D.I. 59]

     i.     Motion of Justin Abernathy and Jason Abernathy for Expedited Hearing and
            Shortened Notice Regarding Sealed Motion by Justin Abernathy and Jason
            Abernathy for Protective Order in Connection with May 4, 2020 Depositions and
            May 12, 2020 Hearing with Respect to the Motions of the United States Trustee
            and Certain Noteholders to Dismiss the Above-Captioned Chapter 11 Case (filed
            May 4, 2020) [D.I. 62]

     j.     Letter from Judge Laurie Selber Silverstein (filed May 5, 2020) [D.I. 65]

     k.     Order Granting Motion of Justin Abernathy and Jason Abernathy for Protective
            Order in Connection with May 4, 2020 Depositions and May 12, 2020 Hearing with


                                             6
            Case 20-10953-LSS        Doc 77     Filed 05/08/20    Page 7 of 9


            Respect to the Motions of the United States Trustee and Certain Noteholders to
            Dismiss the Above-Captioned Chapter 11 Case (filed May 6, 2020) [D.I. 66]

     l.     Notice of Hearing on [SEALED] Motion by Justin Abernathy and Jason Abernathy
            for Protective Order in Connection with May 4, 2020 Depositions and May 12,
            2020 Hearing with Respect to the Motions of the United States Trustee and Certain
            Noteholders to Dismiss the Above-Captioned Chapter 11 Case (filed May 6, 2020)
            [D.I. 68]

     m.     Letter re May 12, 2020 Motion to Dismiss Hearing Discovery Issues (filed May 7,
            2020) [D.I. 69]

     n.     [SEALED] Response of the Noteholders to the Abernathys’ Sealed Motion for
            Protective Order (filed May 7, 2020) [D.I. 70]

     o.     Notice of Filing of Proposed Redacted Version of Sealed Motion of Justin
            Abernathy and Jason Abernathy for Protective Order in Connection with May 4,
            2020 Depositions and May 12, 2020 Hearing with Respect to the Motions of the
            United States Trustee and Certain Noteholders to Dismiss the Above-Captioned
            Chapter 11 Case (filed May 7, 2020) [D.I. 73]

     p.     Motion of Justin Abernathy and Jason Abernathy to Seal Their Motion for
            Protective Order in Connection with May 4, 2020 Depositions and May 12, 2020
            Hearing with Respect to the Motions of the United States Trustee and Certain
            Noteholders to Dismiss the Above-Captioned Chapter 11 Case (filed May 7, 2020)
            [D.I. 74]

     q.     Letter to the Honorable Laure Selber Silverstein from Thomas M. Horan, Esquire
            Regarding Deposition of Neal Falkenberry (filed May 8, 2020) [D.I. 76]

      Objection             April 30, 2020 at 4:00 p.m. (ET); Extended for the Debtor’s upon
      Deadline:             agreement of the parties to May 4, 2020 at 9:00 a.m. (ET)

      Responses             i. Debtor’s Omnibus Objection to the Motions of the Noteholders
      Received:             to Dismiss the Debtor’s Chapter 11 Cases; United States Trustee’s
                            Motion for an Order Dismissing or Converting this Case to
                            Chapter 7 or Directing the Appointment of a Trustee; and Motion
                            of the Noteholders to Excuse Compliance with 11 U.S.C. § 543
                            (a) & (b) (filed May 4, 2020) [D.I. 57]

                            ii. Noteholders’ Omnibus Reply in Support of Their (I) Motion to
                            Dismiss the Debtors’ Chapter 11 Case and (II) Motion to Excuse
                            Compliance with 11 U.S.C. § 543 (a) & (b) (filed May 7, 2020)
                            [D.I. 72]

      Status:               This matter is going forward.



8.   United States Trustee’s Motion for an Order Dismissing or Converting this Case to Chapter
     7 or Directing the Appointment of a Trustee (filed April 24, 2020) [D.I. 34]
      Case 20-10953-LSS        Doc 77      Filed 05/08/20   Page 8 of 9




Related Documents:

a.    Motion to Shorten Time for a Hearing on the United States Trustee’s Motion for an
      Order Dismissing or Converting this Case to Chapter 7 or Directing the
      Appointment of a Trustee (filed April 24, 2020) [D.I. 35]

b.    Order Pursuant to Local Rule 9006-1(e) Granting the United States Trustee’s
      Motion to Shorten Time for a Hearing on United States Trustee’s Motion for an
      Order Dismissing or Converting this Case to Chapter 7 or Directing the
      Appointment of a Trustee (filed April 24, 2020) [D.I. 36]

c.    Notice of Hearing United States Trustee’s Motion for an Order Dismissing the
      Debtor’s Chapter 11 Case or Converting to a Chapter 7 or, Alternatively Appointing
      a Trustee (filed April 24, 2020) [D.I. 37]

d.    [SEALED] Motion by Justin Abernathy and Jason Abernathy for Protective Order
      in Connection with May 4, 2020 Depositions and May 12, 2020 Hearing with
      Respect to the Motions of the United States Trustee and Certain Noteholders to
      Dismiss the Above-Captioned Chapter 11 Case (filed May 4, 2020) [D.I. 59]

e.    Motion of Justin Abernathy and Jason Abernathy for Expedited Hearing and
      Shortened Notice Regarding Sealed Motion by Justin Abernathy and Jason
      Abernathy for Protective Order in Connection with May 4, 2020 Depositions and
      May 12, 2020 Hearing with Respect to the Motions of the United States Trustee
      and Certain Noteholders to Dismiss the Above-Captioned Chapter 11 Case (filed
      May 4, 2020) [D.I. 62]

f.    Letter from Judge Laurie Selber Silverstein (filed May 5, 2020) [D.I. 65]

g.    Order Granting Motion of Justin Abernathy and Jason Abernathy for Protective
      Order in Connection with May 4, 2020 Depositions and May 12, 2020 Hearing with
      Respect to the Motions of the United States Trustee and Certain Noteholders to
      Dismiss the Above-Captioned Chapter 11 Case (filed May 6, 2020) [D.I. 66]

h.    Notice of Hearing on [SEALED] Motion by Justin Abernathy and Jason Abernathy
      for Protective Order in Connection with May 4, 2020 Depositions and May 12,
      2020 Hearing with Respect to the Motions of the United States Trustee and Certain
      Noteholders to Dismiss the Above-Captioned Chapter 11 Case (filed May 6, 2020)
      [D.I. 68]

i.    Notice of Filing of Proposed Redacted Version of Sealed Motion of Justin
      Abernathy and Jason Abernathy for Protective Order in Connection with May 4,
      2020 Depositions and May 12, 2020 Hearing with Respect to the Motions of the
      United States Trustee and Certain Noteholders to Dismiss the Above-Captioned
      Chapter 11 Case (filed May 7, 2020) [D.I. 73]



                                       8
            Case 20-10953-LSS       Doc 77     Filed 05/08/20    Page 9 of 9


     j.     Motion of Justin Abernathy and Jason Abernathy to Seal Their Motion for
            Protective Order in Connection with May 4, 2020 Depositions and May 12, 2020
            Hearing with Respect to the Motions of the United States Trustee and Certain
            Noteholders to Dismiss the Above-Captioned Chapter 11 Case (filed May 7, 2020)
            [D.I. 74]

     k.     Letter to the Honorable Laure Selber Silverstein from Thomas M. Horan, Esquire
            Regarding Deposition of Neal Falkenberry (filed May 8, 2020) [D.I. 76]

      Objection            May 5, 2020 at 4:00 p.m. (ET)
      Deadline:

      Responses            i. Debtor’s Omnibus Objection to the Motions of the Noteholders
      Received:            to Dismiss the Debtor’s Chapter 11 Cases; United States Trustee’s
                           Motion for an Order Dismissing or Converting this Case to
                           Chapter 7 or Directing the Appointment of a Trustee; and Motion
                           of the Noteholders to Excuse Compliance with 11 U.S.C. § 543
                           (a) & (b) (filed May 4, 2020) [D.I. 57]

      Status:              This matter is going forward.




Dated: May 8, 2020                           FOX ROTHSCHILD LLP

                                             /s/ Thomas M. Horan
                                             Thomas M. Horan (DE Bar No. 4641)
                                             Daniel B. Thompson (DE Bar No. 6588)
                                             919 N. Market St., Suite 300
                                             Wilmington, DE 19899-2323
                                             Telephone: (302) 654-7444
                                             E-mail: thoran@foxrothschild.com
                                             E-mail: DanielThompson@foxrothschild.com


                                             Michael A. Sweet (admitted pro hac vice)
                                             325 California St., Suite 2200
                                             San Francisco, CA 94104-2670
                                             Telephone: (415) 364-5560
                                             E-mail: msweet@foxrothschild.com

                                             Gordon E. Gouveia (admitted pro hac vice)
                                             321 N. Clark St., Suite 1600
                                             Chicago, IL 60654
                                             Telephone: (312) 980-3816
                                             E-mail: ggouveia@foxrothschild.com

                                             Proposed Counsel to the Debtor and Debtor-
                                             in-Possession
